DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 03 October 2022. Claims 1, 5, 8, 12, 15 and 19 are pending in the application; claims 1, 8 and 15 are amended; and claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 2007/0300290 A1) in view of Eggert et al. “TCP User Timeout Option”, IETF RFC 5482.

Regarding claim 1, Shay discloses a method performed by a client device comprising a processor and a memory ([0054]), the method comprising: 
communicating, by the client device to a service provider, a request to establish a connection via a TCP synchronize (SYN) packet (Right-hand side of Fig. 2, first SYN 210, [0030] disclosing “a source node 110 transmits a TCP SYN packet to a destination node 160”; this is also seen by examiner as a request to establish a conditional connection as in claim 8); 
receiving, by the client device, a reset packet from the service provider, wherein the reset packet comprises an indication that the request to establish the connection has been reset (Right-hand side of Fig. 2, RST 220, [0030] disclosing “ the destination node 160 responds with a TCP RST packet requesting that the source node 110 reset…the connection”); 
 determining, by the client device, to take an action comprising one of retrying with the service provider and attempting a connection with another server with the service response time limit (Right-hand side of Fig. 2, second SYN 210, [0030] disclosing “ retry the connection (i.e., issue a new TCP SYN)”).  
Shay does not disclose the following; however Eggert discloses a method for managing network service response times (Section 3 disclosing :”Transmission of a UTO option is a suggestion that the other end consider adapting its user timeout.”), wherein the TCP SYN packet comprises a flag indicating a service response time limit for the service provider (Section 3, ADV_UTO: UTO option advertised to the remote TCP peer; top of pg. 5 disclosing “Performing these steps before an active or passive open causes UTO options to be exchanged in the SYN and SYN-ACK packets and is a reliable way to initially exchange, and potentially adapt to, UTO values.”),
wherein the reset packet further comprises a flag defining a current service time (pg. 5 second paragraph disclosing “In addition to exchanging UTO options in the SYN segments, a connection that has enabled UTO options SHOULD include a UTO option in the first packet that does not have the SYN flag set.” This suggests including the UTO option in the reset packet sent (e.g., first packet that does not have the SYN flag set) by the destination node of Shay) of the service provider that is available to the client device (pg. 1 Abstract disclosing “This document specifies a new TCP option -- the TCP User Timeout Option -- that allows one end of a TCP connection to advertise its current user timeout value. This information provides advice to the other end of the TCP connection to adapt its user timeout accordingly. Increasing the user timeouts on both ends of a TCP connection allows it to survive extended periods without end-to-end connectivity. Decreasing the user timeouts allows busy servers to explicitly notify their clients that they will maintain the connection state only for a short time without connectivity.” See also last paragraph on pg. 2 disclosing “Increasing the user timeouts on both ends of a TCP connection allows it to survive extended periods without end-to-end  connectivity. Decreasing the user timeouts allows busy servers to explicitly notify their clients that they will maintain the connection state only for a short time without connectivity.”);
inspecting, by the client device, the current service time returned in the reset packet; and responsive to inspecting the current service time, to take an action comprising one of retrying with the service provider with a longer service response time limit and attempting a connection with another server with the service response time limit (Section 3.1 disclosing “When a host receives a TCP User Timeout Option, it must decide whether to change the local user timeout of the corresponding connection.”; Further, Section 3.1 discloses rules for adjusting the local user timeout based on comparisons of the values used by the technique, specifically, if the value of REMOTE_UTO received from the other end is the highest value compared to ADV_UTO and L_LIMIT while also being less than U_LIMIT the host will adapts it’s user timeout to be the REMOTE_UTO which is a higher value than ADV_UTO. This suggests a situation in which the source node of Shay will adapt to use the REMOTE_UTO advertised by the Destination node being a larger value than the ADV_UTO of the first SYN packet; Section 3, pg. 5, third paragraph disclosing, “A host that supports the UTO option SHOULD include one in the next possible outgoing segment whenever it starts using a new user timeout for the connection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shay to use the user timeout options taught by Eggert because the motivation is found in Eggert that this can improve transmission control protocol (TCP) operation in scenarios such as connectivity disruptions doe to high levels of congestion, mobile hosts changing connection points, or link routing failures.

Regarding claim 5, Shay further discloses the method of claim 1, wherein the client device comprises a transmission protocol client (Fig. 2, [0030] disclosing the techniques utilize the conventional TCP connection protocol; [0003] disclosing “specifically for TCP/IP network communications).  

Regarding claims 8 and 12, the claims are directed towards a computer program product for managing network service response times, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a client device to perform the method of claims 1 and 5. Shay discloses such embodiments ([0054]); therefore, claims 8 and 12 are rejected on the grounds presented above for claims 1 and 5.

Regarding claims 15 and 19, the claims are directed towards a system for managing network service response times, the system comprising a client device in communication with a service provider, the client device comprising program instructions executable by a processor of the client device to perform the method of claims 1 and 5. Shay discloses such embodiments ([0054]); therefore, claims 15 and 19 are rejected on the grounds presented above for claims 1 and 5.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant's arguments filed 03 October 2022, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant argues the user timeout (UTO) option of Eggert is not equivalent to a “current service time.” Examiner notes that during the interview on 03 October 2022, Applicant’s representative agreed the service response time was reasonably construed as a timeout value. (See Examiner Interview Summary mailed on 07 October 2022). Further, and as noted in said interview summary, the feature "current service time" is not specifically defined in the disclosure as, “a time in which service requests are being processed” or  "the actual, current time taken to process service requests from client devices." (See remarks, pg. 8, lines 9-13). This argument is defeated by the admission of applicant’s representative during said interview. 
Further, with respect to the "flag" feature, the disclosure of Fig. 3, steps 310-330 appear to describe a timeout value specified by the client. See original disclosure at [0045] " at block 310, client device sets a flag to a time value. The time value indicates of how long the client device is willing to wait for the connection to be handed to the application." (Emphasis added). While the instant claims are directed towards the invention of Fig. 5, as indicated by applicant’s representative during the interview, Step 510 does not appear to be any different from step 310. See [0053] "At block 510, the client device sends a TCP SYN packet with a flag set to a desired service response limit time value. . In accordance with one or more embodiments, the client device sends the TCP SYN packet with the flag and a service response limit time to server)."
The disclosure appears to describe a client indicating a timeout and a server either handling the connection request or sending a reset with a different value ([0047]). [0054] discloses "At decision block 530, the connection attempt has been reset but the client is provided a means to determine if server has set a service response time (e.g., TCP stack checks a RST packet to see if it contains the flag). (Emphasis added). Thus, it would appear that the "current service response time" in the claims represents the value of the "flag" at the server which sends the reset packet. That is to say the current service response time appears to also be a timeout value, only the timeout value of the server.
Eggert discloses "allows one end of a TCP connection to advertise its current user timeout value. This information provides advice to the other end of the TCP connection to adapt its user timeout accordingly. Increasing the user timeouts on both ends of a TCP connection allows it to survive extended periods without end-to-end connectivity. Decreasing the user timeouts allows busy servers to explicitly notify their clients that they will maintain the connection state only for a short time without connectivity. (page 1. Abstract)" And, "Increasing the user timeouts on both ends of a TCP connection allows it to survive extended periods without end-to-end connectivity. Decreasing the user timeouts allows busy servers to explicitly notify their clients that they will maintain the connection state only for a short time without connectivity." (last paragraph pg. 2) This appears to describe the same features as applicant's disclosure in that applicant has disclosed each end advertising a "flag" which is a time value that indicates how long the device is willing to wait. 
Applicant indicates they cannot agree with the characterization regarding the disclosure in Eggert to include the UTO option in the first non SYN packet as somehow teaching or suggesting “wherein the reset packet comprises a flag defining a current service time”. Applicant bases this argument on the premise that the UTO option is not equivalent to a current service time. Applicant has ignored the facts relied upon by examiner in the rejection of the claims. While examiner has indicated the “UTO options” are included in the SYN and SYN-ACK packets and the express disclosure in Eggert to include UTO options in the first packet that does not have a SYN flag set (i.e., the RESET packet of Shay is the first packet sent by the server in response to the SYN packet sent by the client), examiner has specifically pointed to the ADV_UTO as disclosing “wherein the TCP SYN packet comprises a flag indicating a service response time limit for the service provider” (See Eggert: Section 3, ADV_UTO: UTO option advertised to the remote TCP peer; top of pg. 7 “ADV_UTO User timeout advertised to the remote TCP peer in a TCP User Timeout Option.”). Applicant has chosen to ignore certain findings of examiner set forth in the grounds of rejection and has mischaracterized the rejection in arguing against the UTO options without addressing the feature ADV_UTO of Eggert which, as discussed above, appears to anticipate the claimed flag specifying a timeout.
Applicant asserts without any evidentiary support that Eggert does not “suggest leveraging the current service time in the manner claimed.” This assertion fails to shift the burden to examiner.
Accordingly, applicant’s remarks cannot be held as persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Information Sciences Institute University of Southern California, “Transmission Control Protocol DARPA Internet Program Protocol Specification, September 1981, RFC 793.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461